Citation Nr: 1746433	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a tumor of the right orbit. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1951 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from the October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared at a July 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

While in service, the Veteran sustained a right eye injury and underwent right eye surgery.  Upon separation, the Veteran was awarded a 10 percent disability evaluation under diagnostic code 6019.  The Veteran contends that this injury has worsened and that he now experiences disfigurement as a result of his right eye disability.  At his July 2017 Board hearing, the Veteran stated that he is not claiming that his vision has worsened, rather, the Veteran testified that he has droopiness (ptosis) of his right eye due to deteriorating ligaments around the right orbital area as well as headaches and pain due to his disability.

Under diagnostic code 6019, unilateral or bilateral ptosis is to be evaluated based on visual impairment, or, in the absence of visual impairment, on disfigurement under diagnostic code 7800.  Under diagnostic code 7800, an 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement; a 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; a 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; and a 10 percent rating is warranted for one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The following eight characteristics of disfigurement  are to be used for evaluating disabilities under diagnostic code 7800: 1) scar 5 or more inches (13 or more cm.) in length; 2) scar at least one-quarter inch (0.6 cm.) wide at widest part; 3) surface contour of scar elevated or depressed on palpation; 4) scar adherent to underlying tissue; 5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and, 8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

In August 2012, the Veteran underwent a VA examination.  The examiner stated that the Veteran has the following diagnoses: tumor, right orbit, superior posterior vision 20/20 bilaterally; glaucoma unspecified; and, secondary cataract.  The examiner stated that the Veteran's uncorrected distance is 20/40 or better bilaterally; 20/200 uncorrected bilateral near vision; 20/40 bilateral corrected distance vision; and, 20/40 bilateral corrected near vision.  The examiner noted that the Veteran does not have anatomical loss, light perception only, or extremely poor vision, or blindness of either eye.  The examiner stated that the Veteran does not have an astigmatism or diplopia.  The examiner did note that the Veteran does have a visual field defect manifested by a small peripheral segment loss in the inferior temporal left inferior quadrant visual field. The August 2012 examination report stated that the Veteran has right ptosis that does not decrease in visual acuity or other visual impairment and does not cause disfigurement.  

However, as discussed above, the Veteran testified that he does have disfigurement as a result of his ptosis and that it has worsened.  Thereby, the Board finds that a new VA examination is warranted to determine the severity of any disfigurement caused by the Veteran's right eye disability, and specifically, his right eye ptosis.  Additionally, any other functional limitations caused by the Veteran's eye disability, such as pain and headaches, should be noted. 

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding private and VA treatment records and associate those documents with the Veteran's claims file. 

2. Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.   

After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the severity of any disfigurement or scars associated with the Veteran's right eye disability.  The severity of any drooping should be fully discussed.  

The examiner must include appropriate and separate clinical findings to include the nature and size of any scarring associated with this disorder, to include whether such scars are painful or unstable, superficial or nonlinear, and their size.  The examiner should also specifically note, to the extent possible, any additional symptoms and related impairments that are present, to include but not limited to, eye pain and headaches.  Color photographs should be taken.  

If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation. 

For purposes of these opinions, the examiner should assume the Veteran is a credible historian. 

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

